Citation Nr: 0739808	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
April 1967 to November 1969, including service in the 
Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied entitlement to service connection for 
hepatitis C.


FINDING OF FACT

Hepatitis C was not diagnosed in service or for many years 
thereafter; and the preponderance of the evidence is against 
a finding of a relationship between the current hepatitis C 
and service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

A medical examination was not provided regarding the etiology 
of the veteran's disease.  VA's duty to assist doctrine does 
not require that the veteran be afforded a medical 
examination, however, because there is no competent evidence 
of an in-service event, injury, or disease, or an indication 
that the current disease may be associated with service.  
See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83  (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 
3.159 (c) (2007).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for hepatitis C.  The 
veteran claims that he contracted hepatitis C when he 
received inoculations during entrance into the military, from 
exposure to Agent Orange during service in Vietnam, or while 
he served in third world countries during service.  The 
veteran has not alleged that he has suffered from any 
observable symptoms that may be related to hepatitis C at any 
time since service.
In March 2000, two different private physicians diagnosed the 
veteran with chronic hepatitis C.  This diagnosis appears to 
have been made following a liver biopsy and other diagnostic 
tests of the veteran.  It was found that the veteran had 
elevated liver enzymes, minimal steatosis, and mild fibrosis.  
It was found by one physician that the veteran had fatigue, 
but no history of jaundice, diarrhea, rash, joint swelling, 
fever, night sweats, or weight loss. 

The veteran's November 1969 separation examination is of 
record.  A clinical evaluation of the veteran did not reveal 
any abnormalities with the veteran's health.  Neither 
hepatitis C, nor any other disease, was noted under the 
laboratory findings section of the examination report.  The 
veteran did not report hepatitis C, or any health problems 
that could be associated with hepatitis C, during this 
examination.

The veteran's service medical records (SMRs) show that he was 
treated for a kidney stone and muscle spasms while in 
service, however there is no note of treatment for, or a 
diagnosis of, hepatitis C or a similar disease, during 
service.  

The medical evidence of record does not show that the veteran 
was diagnosed with, or treated for, hepatitis C, or a similar 
disease, before March 2000, more than 30 years after his 
discharge from active service.  Likewise, there are no 
medical treatment records showing that the veteran has been 
treated for hepatitis C since March 2000. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases shall be service-
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309. 

Personnel records confirm that the veteran served in Vietnam 
during the above-mentioned time period; so exposure to 
herbicides is presumed.  However, hepatitis C is not included 
among those diseases that are presumed to be service 
connected under any section of 38 C.F.R. §3.309, and 
therefore service connection cannot be granted on a 
presumptive basis.  

The first contemporaneous evidence of hepatitis C, or a 
similar disease, of record is in 2000, which is more than 30 
years after discharge.  Additionally, there is no medical 
evidence of continuity of symptology associated with 
hepatitis C or a similar disease from service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that he incurred hepatitis C 
in-service, he is not qualified to diagnosis a particular 
disease or disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Though the veteran's lay assertions have been 
considered, they do not outweigh the evidence of record, 
which shows that there is no relationship between the 
veteran's current diagnosis of hepatitis C and service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for 
hepatitis C service connection; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for hepatitis C is denied





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


